Citation Nr: 1212980	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO. 11-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for arthritis of multiple joints.

2. Entitlement to service connection for arthritis of multiple joints, to include as secondary to a service-connected anxiety disorder.

3. Entitlement to service connection for myasthenia gravis, to include as secondary to a service-connected anxiety disorder.

4. Entitlement to service connection for residuals of a cold weather injury to both feet (claimed as poor circulation), to include as secondary to a service-connected anxiety disorder.

5. Entitlement to an initial disability rating greater than 10 percent for irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The RO denied service connection for arthritis of multiple joints in April 1946 and April 1980 rating decisions. Although notified of the denials, the Veteran did not initiate an appeal at either time. 

2. Evidence received since the April 1980 rating decision is new and raises a reasonable possibility of substantiating the arthritis of multiple joints claim.


3. The Veteran is already service-connected for his somatic complaints of pain to his knees, hips, arms, shoulders, and ankles, associated with his service-connected psychogenic neuromuscular reaction.

4. The Veteran's multiple joint arthritis, myasthenia gravis, and residuals of a cold weather injury to both feet were not caused or aggravated by service-connected anxiety disorder or other incident of his military service. There is probative medical evidence of record against service connection on either a direct or secondary basis for multiple joint arthritis, myasthenia gravis, and residuals of a cold weather injury to both feet. 

5. There is insufficient evidence of record of an in-service cold-weather injury to the feet. 
  
6. The Veteran's lay assertions regarding continuity of symptomatology for myasthenia gravis and residuals of a cold weather injury to both feet are not credible or probative in light of other factors of record.

7. The Veteran's irritable bowel syndrome is manifested by frequent, but not constant - diarrhea, constipation, and abdominal distress. 


CONCLUSIONS OF LAW

1. The April 1946 and April 1980 rating decisions denying service connection for arthritis of multiple joints are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the arthritis of multiple joints claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Service connection for arthritis of multiple joints, to include on a presumptive basis and as secondary to an anxiety disorder on the basis of proximate cause or aggravation is not established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4. Service connection for myasthenia gravis, to include on a presumptive basis and as secondary to an anxiety disorder on the basis of proximate cause or aggravation is not established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

5. Service connection for residuals of a cold weather injury to both feet, to include as secondary to an anxiety disorder on the basis of proximate cause or aggravation is not established. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

6. The criteria are not met for an initial disability rating greater than 10 percent for irritable bowel syndrome. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.113, 4.114, Diagnostic Code 7319 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the service connection, secondary service connection, and increased initial rating issues being denied, the duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2008, July 2008, January 2009, and July 2010. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

As to the new and material evidence issue, no VCAA letter was compliant with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since the March 2008 letter failed to provide the correct date of the prior final denial (April 1980). However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given that the Board is reopening the new and material evidence issue. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The July 2008, January 2009, and July 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The increased initial rating appeal for irritable bowel syndrome appeal arises from disagreement with the initial evaluation following the grant of service connection for irritable bowel syndrome in an October 2010 rating decision. Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. The RO issued all required VCAA notices prior to the March 2009 and October 2010 rating decisions on appeal. Thus, there is no timing error. 

Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA outpatient treatment records, and VA examinations. For his part, the Veteran has submitted personal statements and private medical evidence. The RO secured September 2010 VA medical examinations with opinions as to the etiology of the Veteran's service connection and secondary service connection claims. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). These examinations were thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record. 

The Veteran was also afforded a September 2010 VA medical examination for his stomach to rate the current severity of his irritable bowel syndrome. The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). Here, the September 2010 VA examination is fairly recent in time, and it is fully adequate. In addition, as discussed below, the Veteran's subsequent lay assertions regarding the lay severity of his irritable bowel syndrome do not provide any credible evidence of any material change in the irritable bowel syndrome. Therefore, a new VA examination to rate the severity of his irritable bowel syndrome is not warranted. 

The duty to assist has been met, and the claims are ready for appellate review. 38 U.S.C.A. § 5103A.

New and Material Evidence - Arthritis of Multiple Joints

The RO originally denied service connection for arthritis of multiple joints in an April 1946 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The RO subsequently confirmed the denial by way of April 1980 rating decision, essentially determining that new and material evidence had not been submitted to reopen the claim. This decision, since not appealed, is also final and binding. See id. The Court has held that in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

The RO denied service connection for arthritis of multiple joints in the final April 1980 rating decision because under then-applicable law, the medical evidence of record at that time did not establish the existence of arthritis either in-service or post-service, with the exception of the lumbar spine. Arthritis must be objectively confirmed by X-ray findings. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. Aside from the lumbar spine, all in-service and post-service X-rays of various joint were negative for arthritis prior to April 1980. There was also no probative evidence that arthritis was secondary to the Veteran's service-connected anxiety condition. 

In the October 2010 Statement of the Case (SOC), the RO reopened the new and material evidence issue for arthritis and considered it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the arthritis of multiple joints issue before proceeding to readjudicate the underlying merits of this claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen the arthritis claim on the basis of new and material evidence in March 2008. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final April 1980 rating decision for the arthritis issue. VA X-ray reports dated in 2008 and 2010 confirm a diagnosis of arthritis for both knees and the left shoulder. Presuming the credibility of this evidence, these records now demonstrate medical evidence of arthritis to multiple joints; relate to an unestablished fact necessary to substantiate his claim, and raise a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his arthritis claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Merits of the Service Connection Claim for Arthritis of Multiple Joints 

The Veteran dates the onset of multiple joint arthritis to the time of his military service in the Army from 1942 to 1946. He states that he experienced pain to multiple joints including the knees, hips, arms, shoulders, and ankles at the time he was treated for rheumatic fever during service while stationed in the European theatre. He also asserts that his arthritis of multiple joints is secondary to his service-connected anxiety disorder. See March 2008 claim; August 2009 Notice of Disagreement (NOD). 

Upon review of the evidence of record, the Board denies the appeal for service connection for arthritis of multiple joints. There is no X-ray evidence of arthritis for many decades after discharge from service. Also, there is a probative, competent medical opinion against service connection on both a direct and secondary basis. The claim will be denied. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. See Savage, 10 Vet. App. at 496. The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Buchanan, 451 F.3d at 1337. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic, per se, such as arthritis and myasthenia gravis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The law further provides that no presumptions may be invoked on the basis of advancement of the' disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A September 2010 VA examination and VA treatment records dated from 2006 to 2009, including X-ray reports, confirm a diagnosis of arthritis for the lumbar spine, the right and left knees, and the left shoulder. Consequently, the determinative issue is whether these disorders are somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).
  
STRs document that the Veteran was treated and hospitalized for generalized, acute arthritis to the knees, hips, arms, shoulders, and ankles in September 1944, October 1944, November 1944, December 1944, January 1945, May 1945, and July 1945. He complained of arthritic pain and was also diagnosed with rheumatic fever. STR reports dated in January 1945, May 1945 and July 1945 assessed a hysterical reaction, conversion type, manifested by pains in the legs and arms, and associated with anxiety, fatigue, and preoccupation with health. Notably, there was no X-ray evidence of arthritis during service. An STR X-ray of the left knee dated in October 1944 was negative for arthritis. His March 1946 discharge examination assessed no limitation of motion or pathology found in the joints. It was acknowledged that he had been hospitalized earlier in service for rheumatic fever and arthritis. 

Post-service, with regard to continuity of symptoms, the Veteran continued to report pain and aching to the knees, ankles, shoulders, and back. See original March 1946 claim; December 1947 VA mental health examination; December 1947 VA general medical examination; February 1956 VA hospital report; July 1967 VA general and psychiatric examinations; February 1968 VA social and industrial survey. The Veteran is competent and credible in his allegation of continuing pain and discomfort in various joints post-service. Barr, 21 Vet. App. at 307-09. His allegations of joint discomfort are also substantiated by post-service medical records. 

However, these complaints of joint pain failed to establish a diagnosis of arthritis.  Pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). In fact, arthritis was not objectively confirmed by X-ray until the 1980s, over 30 years after discharge from service. Instead, the December 1947 VA psychiatric examiner diagnosed the Veteran with a "psychogenic" neuromuscular reaction with aching pains in the legs, precipitated by two years of Army service. The December 1947 VA orthopedic examiner noted a normal physical examination, calling the Veteran's condition an "ill-defined musculo-skeletal condition manifest by a history of recurrent attacks of pain and swelling of ankles and knees." The July 1967 VA psychiatric examiner similarly reflected that the Veteran had a "psychophysiologic musculoskeletal reaction, manifested by numerous complaints referable to his neuromuscular system without organic pathology in a passive-dependent personality." In summary, the Veteran's complaints of joint pain were diagnosed as part of a psychiatric disorder. X-ray evidence of arthritis was not demonstrated during service or for decades after service. 

On the basis of his credible reports of joint pain during service and post-service, the RO already granted the Veteran service connection for a psychogenic neuromuscular reaction. See January 1948 rating decision. The provisions of 38 C.F.R. § 4.126(d) instruct that when a single disability has been diagnosed both as a physical condition and as a mental disorder, such as the case here, the rating agency shall evaluate the disability under a diagnostic code that represents the dominant (more disabling) aspect of the condition. See also 38 C.F.R. § 4.14 (rule against pyramiding). In essence, the Veteran is already service-connected for his somatic complaints of pain to his knees, hips, arms, shoulders, and ankles, associated with his service-connected psychiatric disorder. Any issue as to a separate and distinct disability rating for pain in his joints can only be accomplished by way of an increased rating claim for his psychiatric disorder. The Board does not have jurisdiction of that issue at this time. 

With regard to arthritis of multiple joints, post-service, a diagnosis of arthritis confirmed by X-ray findings was not demonstrated until the 1980s. See March 1980 private examination report for the lumbar spine. Arthritis can only be objectively confirmed by X-ray findings. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. It is of great significance that in-service and post-service X-rays reports were consistently negative for arthritis for decades after service. See e.g.,VA X-ray report dated December 1947 (negative for arthritis in the left ankle and left knee); VA X-ray report dated July 1967 (negative for arthritis in both knees and the left shoulder); VA X-ray report dated March 1973 (negative for arthritis in the left hand and wrist). 

Upon objective examination, there was no clinical evidence of specific bone, muscle, or joint pathology according the December 1947 VA orthopedic examination, the February 1956 VA hospital report, and the July 1967 VA general examination. Also, joint pain and inflammation was either denied or not shown according to VA treatment records dated in March 1999 and June 2006. A diagnosis of arthritis for both knees and the left shoulder was not established until VA X-ray reports dated in 2008 and 2010. 

There is no clinical evidence of arthritis within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

There is also probative, competent evidence that is against a nexus (i.e., link) between the Veteran's current arthritis in multiple joints and his military service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
Specifically, the September 2010 VA orthopedic examiner opined that the Veteran's arthritis of multiple joints is "less likely than not" due to in-service rheumatic fever or in-service chronic complaints of arthralgias. The examiner acknowledges the complaints of multiple joint pain during and after service in the 1940s, 1950s, and 1960s. However, examinations during these years revealed normal joints with no joint diagnosis present. Rather, his joint pain was attributed to a psychophysiologic musculoskeletal reaction. The Veteran's left knee abnormalities began after a 1983 post-service traumatic injury and surgery. The Veteran had a 28 year career with potential occupational exposures as well. 

The examiner further added that although it would be plausible for someone to have persistent arthralgias for weeks or months following rheumatic fever, it would not last his entire life, and would not result in arthritis. A Medline search failed to show any associations between rheumatic fever and late osteoarthritis or chronic arthralgias. This VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by other evidence of record. This opinion is entitled to great probative weight. There is no contrary medical opinion of record.

With regard to lay evidence, the Veteran is competent to report purported symptoms of arthritis. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests. Davidson, 581 F.3d at 1316. However, this is not one of those instances. Without evidence showing that he has medical training or expertise, he is competent to render an opinion as to the medical etiology of multiple joint arthritis, a condition requiring X-ray confirmation by a medical professional. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (concerning rheumatic fever). Arthritis is a condition that can only be initially diagnosed by a medical professional by way of an X-ray report. 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to secondary service connection, there is no probative medical evidence of record that demonstrates a nexus between his current arthritis of multiple joints and his service-connected anxiety disorder. Velez, 11 Vet. App. at 158. In fact, there is negative evidence against a finding of secondary service connection. A September 2010 VA examiner opined that the Veteran's arthritis of the shoulders,  and knees, diagnosed by X-ray, is "unlikely" related to his service-connected anxiety condition /  psychophysiologic musculoskeletal reaction. The examiner reasoned that the Veteran's complaints of arthralgias were already associated with his psychophysiologic musculoskeletal reaction, but an actual diagnosis of arthritis would not be. This VA examination and opinion was thorough, supported by discussion, based on a review of the claims folder, and supported by the evidence of record. It provides probative medical evidence against secondary service connection for arthritis of multiple joints by way of proximate cause or aggravation. There is no contrary, negative opinion of record.

Finally, without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion as to the existence of a secondary relationship in this case. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). That is, the Veteran is indeed competent to describe and report the date of onset of his joint pain symptoms. However, he is not competent to state that his multiple joint arthritis, a condition requiring X-ray confirmation by a medical professional, is actually secondary to his service-connected anxiety disability. Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007).

Accordingly, the preponderance of the evidence is against the Veteran's arthritis of multiple joints service connection claim on either a direct, presumptive, or secondary basis. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Merits of the Service Connection Claim for Myasthenia Gravis 

The Veteran dates the onset of myasthenia gravis to the time of his military service in the Army from 1942 to 1946. He also asserts that his myasthenia gravis is secondary to his service-connected anxiety disorder. See March 2008 claim; August 2009 NOD. 

Upon review of the evidence of record, the Board denies the appeal for service connection for myasthenia gravis. There is no probative medical or lay evidence of record of myasthenia gravis for many decades after discharge from service. Also, there is a probative, competent medical opinion against service connection for myasthenia gravis on both a direct and secondary basis. The claim will be denied. 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. Private Piedmont Healthcare reports dated in 2007 and a September 2010 VA examiner confirmed a diagnosis of myasthenia gravis. Consequently, the determinative issue is whether this disorder is somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

STRs are silent as to any complaints, treatment, or diagnosis of myasthenia gravis during service. At his March 1946 discharge examination, no myasthenia gravis was diagnosed. 

Post-service, there is no clinical evidence of myasthenia gravis within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he has experienced symptoms of myasthenia gravis since the time of his military service. See August 2008 Veteran's statement. The Veteran is competent to report in-service and post-service symptoms of myasthenia gravis such as difficulty swallowing, slurred speech, diplopia, numbness of the face or extremities, gait changes, or fatigue. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). 

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible. The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In contrast to the Veteran's lay assertions, the first medical evidence of a diagnosis for myasthenia gravis in the claims folder is from a May 2007 private Piedmont Healthcare report. This first medical treatment is over 60 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of myasthenia gravis for approximately 60 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay statements of continuity for myasthenia gravis are also not credible because they directly contradict other medical evidence of record. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). The Veteran's lay assertions post-service are inconsistent with the findings of a May 2007 private Piedmont Healthcare report. In that report, pertinent symptoms of myasthenia gravis were only reported by the Veteran "over the last year." In addition, the September 2010 VA examiner stated that the onset of myasthenia gravis symptoms was in 2006, which was noted to be over 60 years after discharge from service. The examiner noted there were no suggestive findings of myasthenia gravis in the STRs. 

These post-service VA and private medical records are probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In addition, and although not dispositive in and of itself, the Veteran waited over 60 years to file a VA compensation claim for service connection for myasthenia gravis, notwithstanding his lay assertion that he has experienced symptoms of this disorder since his military service in the 1940s. Although the Veteran filed several earlier claims for compensation and increased ratings, he did not file a claim for service connection for myasthenia gravis at any earlier time, even though he maintains that he has experienced continuity of symptoms since service. His personal interest to receive monetary benefits also becomes a factor in such instances. The Veteran's lay assertions are not credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for myasthenia gravis. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

There is also no clinical evidence of myasthenia gravis within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Most critically, even applying the provisions of 38 C.F.R. § 3.307(c) as above, the Veteran's assertions of the development of his myasthenia gravis have been investigated by the September 2010 VA examiner and not confirmed. See 38 C.F.R. § 3.307(c) (providing that cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree).

There is also probative, competent evidence that is against a nexus (i.e., link) between the Veteran's current myasthenia gravis and his military service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
Specifically, the September 2010 VA examiner opined that the Veteran's myasthenia gravis was "less likely as not" secondary to military service. The examiner assessed that neurology notes confirm the onset of the disease as 2006, which was 60 years after his military service. The examiner remarked that STRs did not contain any "suggestive findings" of myasthenia gravis. This VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by other evidence of record. This opinion is entitled to great probative weight. There is no contrary medical opinion of record.

With regard to lay evidence, the Veteran is competent to report purported symptoms of myasthenia gravis. See 38 C.F.R. § 3.159(a)(2). And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with. Davidson, 581 F.3d at 1316. However, this is not one of those instances. Without evidence showing that he either has medical training or expertise, he is not competent to render an opinion as to the medical etiology of myasthenia gravis, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. His lay assertions of continuity of symptoms are also not credible. 

With regard to secondary service connection, there is no probative medical evidence of record that demonstrates a nexus between his current myasthenia gravis and his service-connected anxiety disorder. Velez, 11 Vet. App. at 158. In fact, there is negative evidence against a finding of secondary service connection. A September 2010 VA examiner opined that the Veteran's myasthenia gravis is "less likely as not" secondary to his service-connected anxiety condition. The examiner reasoned that there is no known association between myasthenia gravis and an anxiety disorder. This VA examination and opinion was thorough, supported by discussion, based on a review of the claims folder, and supported by the evidence of record. It provides probative medical evidence against secondary service connection for myasthenia gravis by way of proximate cause or aggravation. There is no contrary, negative opinion of record.

Finally, without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion as to the existence of a secondary relationship in this case. See 38 C.F.R. § 3.159(a)(2); Jandreau , 492 F.3d at 1377. That is, the Veteran is indeed competent to describe and report the date of onset of his myasthenia gravis symptoms. However, he is not competent to state that his myasthenia gravis, a condition testing by a medical professional, is actually secondary to his service-connected anxiety disability. Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert, 21 Vet. App. at 462. 

Accordingly, the preponderance of the evidence is against the Veteran's myasthenia gravis service connection claim on either a direct, presumptive, or secondary basis. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



The Merits of the Service Connection Claim for Residuals of a Cold Weather Injury to Both Feet

The Veteran contends that he has current residuals of a cold-weather injury to his feet in the form of skin erythema as the result of his military service in the 1940s. He reports that during basic training in the desert in Oregon in 1943 he was exposed to severe cold. He states that he was treated for frostbite to his feet by military medical personnel in a field hospital. He also reports that his feet were "cold" after his service in France during World War II, but he does not describe any instance of cold-weather exposure there. Currently, the Veteran reports "poor circulation" and skin erythema for his feet. He asserts continuity of symptoms since service. See June 2008 and August 2008 Veteran's statements; October 2011 VA Form 9; March 2012 Veteran's statement; September 2010 VA vein examination. He also asserts that his cold-weather residuals are secondary to his service-connected anxiety disorder, although he does not provide any explanation. See March 2008 claim; August 2009 NOD. 

Upon review of the evidence of record, the Board denies the appeal for service connection for residuals of a cold-weather injury to the feet. There is insufficient evidence of record of an in-service cold-weather injury to the feet. No credible evidence of continuity of symptoms exists in the record. Also, there is a probative, competent medical opinion against service connection on both a direct and secondary basis. The claim will be denied. 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. The September 2010 VA vein examiner assessed skin changes on the bottom of the Veteran's feet "suggestive" of a cold-weather injury. The examiner did not find any evidence of poor circulation to the feet, and no peripheral vascular disease. Consequently, the determinative issue is whether the skin changes on the feet are somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

STRs are negative for any complaint, treatment, or diagnosis of a cold weather injury. The Veteran's DD Form 214 lists his military occupational specialty (MOS) as a rifleman. The Veteran states that he was treated in a field hospital in Oregon by medical personnel during service during basic training for frostbite to his feet. No combat is alleged or shown. See October 2011 VA Form 9; March 2012 Veteran's statement. It is often the case that such service records from the field are not associated with his main records. Regardless, the Court has specifically held that a Veteran is competent to relate a lay description concerning the residual symptoms of an alleged cold-weather injury. The Court stated that the Board could not simply ignore his lay statements, and if the Board determined that such evidence was not credible, they must provide adequate reasons and bases as to why they were discrediting it. Goss v. Brown, 9 Vet. App. 109, 113 (1996). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Barr, 21 Vet. App. at 310. STRs do not document any treatment for cold-weather residuals to the feet. While the Veteran's STRs are replete with references to other injuries and diseases, they never once mention a cold weather exposure disorder or any skin symptoms for the feet. At his March 1946 discharge examination, there is no clinical evidence of a skin disorder to the feet. Moreover, the September 2010 VA examiner after interviewing the Veteran and reviewing STRs assessed that he did not find evidence of any cold-weather injury during service. Overall, there is insufficient evidence of an in-service cold-weather injury. The Veteran's lay allegations are not supported by other evidence of record. The STR discharge examination is especially pertinent.

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he noticed he has experienced symptoms of poor circulation to the feet since the time of his military service. See August 2008 Veteran's statement. The Veteran is competent to report post-service symptoms of a cold-weather injury to the feet such as poor circulation or skin changes. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). However, it is noted that the Veteran is also diagnosed with gout, a condition already adjudicated by the RO as nonservice-connected. 

As to credibility, in contrast to the Veteran's lay assertions, the first medical evidence of a diagnosis for cold-weather residuals in the claims folder is from the September 2010 VA examination report. This first medical treatment is over 60 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of cold-weather residuals for approximately 60 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay statements of continuity for cold-weather residuals are also not credible because they directly contradict other medical evidence of record. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). The Veteran's lay assertions post-service are inconsistent with the findings VA and private physicians in the 1940s, 1950s, 1960s, 1970s, 1980s, 1990s, and early 2000s. No medical professional noted any skin problems with the feet. A July 1967 VA examiner remarked that the skin examination was normal. A June 2006 VA treatment record documented that the Veteran denied any skin problems. Again, many of these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker, 10 Vet. App. at 73. Given the Veteran's extensive history of treatment for other conditions, it is unfathomable he would not have reported a cold-weather injury for over 60 years.

In addition, and although not dispositive in and of itself, the Veteran waited over 60 years to file a VA compensation claim for service connection poor circulation to the feet, notwithstanding his lay assertion that he has experienced symptoms of this disorder since his military service in the 1940s. Although the Veteran filed several earlier claims for compensation and increased ratings, he did not file a claim for service connection for poor circulation at any earlier time, even though he maintains that he has experienced continuity of symptoms since service. His personal interest to receive monetary benefits also becomes a factor in such instances. The Veteran's lay assertions are not credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for cold-weather residuals. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

There is also probative, competent evidence that is against a nexus (i.e., link) between the Veteran's current skin erythema to the feet and his military service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
Specifically, the September 2010 VA examiner opined that the Veteran's skin changes were "less likely as not" secondary to military service. The examiner did not find an indication that a cold-weather injury occurred during service, despite the Veteran's lay assertions. This VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by other evidence of record. This opinion is entitled to great probative weight. There is no contrary medical opinion of record. The Veteran's lay assertions are outweighed by this opinion. 

With regard to secondary service connection, there is no probative medical evidence of record that demonstrates a nexus between his current skin erythema to the feet and his service-connected anxiety disorder. Velez, 11 Vet. App. at 158. In fact, there is negative evidence against a finding of secondary service connection. A September 2010 VA examiner opined that the Veteran's skin erythema to the feet is "less likely as not" secondary to his service-connected anxiety condition. This VA examination and opinion was thorough, based on a review of the claims folder, and supported by the evidence of record. It provides probative medical evidence against secondary service connection for skin erythema to the feet by way of proximate cause or aggravation. There is no contrary, negative opinion of record.

Finally, without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion as to the existence of a secondary relationship in this case. See 38 C.F.R. § 3.159(a)(2); Jandreau , 492 F.3d at 1377. That is, the Veteran is indeed competent to describe and report the date of onset of his skin erythema to the feet symptoms. However, he is not competent to state that his skin erythema to the feet is actually secondary to his service-connected anxiety disability. More importantly, the Veteran has never provided any reasonable argument as to how an anxiety disorder would cause or aggravate a cold-weather injury to the feet. 

Accordingly, the preponderance of the evidence is against service connection for the Veteran's cold-weather residuals to the feet on either a direct or secondary basis. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Merits of the Increased Initial Rating Claim for Irritable Bowel Syndrome 

The Veteran contends that his service-connected irritable bowel syndrome is more severe than is contemplated by the currently-assigned 10 percent rating. Because the Veteran's disability is not credibly shown to be manifested by severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress and VA is obligated to only apply applicable rating schedule to disability rating claims, the claim will be denied. Massey v. Brown, 7 Vet. App. 204, (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).      

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the October 2010 rating decision on appeal, the RO granted service connection for irritable bowel syndrome. The Veteran's service-connected irritable bowel syndrome is rated as 10 percent disabling under Diagnostic Code 7319 (irritable colon syndrome). 38 C.F.R. § 4.114 (2011). The RO assigned the 10 percent disability rating, effective from March 10, 2008 - the day his original service connection claim was received. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for irritable bowel syndrome, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (March 10, 2008) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

VA regulations acknowledge that diseases of the digestive tract, even though differing in site of pathology, may produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and nutrition. 38 C.F.R. § 4.113. Therefore, certain coexisting digestive diseases do not lend themselves to distinct and separate disability evaluations without violating the principle of pyramiding under 38 C.F.R. §  4.14. Thus, for certain diseases of the digestive system, including those listed from Diagnostic Codes 7301 to 7329, inclusive, a single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants. 38 C.F.R. § 4.114. Therefore, in short, only a single evaluation can be assigned for his irritable bowel syndrome, although potentially several diagnostic codes can at least be considered. 

Under Diagnostic Code 7319, irritable colon syndrome, a 0 percent rating is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress. A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114. 

Diagnostic Code 7319 for irritable colon syndrome is the most appropriate diagnostic code to rate his irritable bowel syndrome. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). Here, the Board finds that the predominant disability picture involves diarrhea and constipation and abdominal distress. Irritable bowel syndrome is the specific diagnosis of record. Thus, the Veteran's disability is most properly evaluated under Diagnostic Code 7319 pertaining to irritable bowel syndrome. 

The evidence of record does not warrant a disability rating greater than 10 percent under Diagnostic Code 7319 for irritable bowel syndrome. 38 C.F.R. § 4.7. The evidence does not demonstrate severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114. The September 2010 VA stomach examiner recorded cramping two to three times per week. The Veteran reported he was either "constipated or loose" for each bowel movement; however, constant abdominal distress was not reported or noted. He has one to three bowel movements per day. There was no weight loss, no fistula, no anemia, no malnutrition, and no abdominal tenderness. No vomiting and no nausea were reported. His disability was never described as "severe." The examiner noted that VA treatment records were silent as to a diagnosis or treatment for the disorder. 

Significantly, the Board's review of recent VA treatment records reveals they are negative for any complaints or treatment for irritable bowel syndrome. A June 2006 VA treatment record indicates that the Veteran denied any constipation or abdominal pain. The Veteran denied abdominal pain in September 2007 and April 2008 VA treatment records. In a December 2008 VA treatment note, the Veteran again denied any abdominal pain or bowel movement changes. These VA treatment records clearly provide strong evidence against a finding of severe diarrhea and constipation, with more or less constant abdominal distress. Therefore, a rating higher than 10 percent is not warranted. 

With regard to lay evidence, as noted above, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected irritable bowel syndrome. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

Certain lay statements provided by the Veteran report that his irritable bowel syndrome remains "the same" with symptoms on a daily basis. He describes the specific criteria for a 30 percent rating and asserts that he has severe diarrhea, constipation, and constant abdominal distress. He also has mentioned vomiting. See e.g., June 2011 Veteran's statement; October 2011 VA Form 9. The Board finds that the lay evidence of record from the Veteran is competent. But once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Barr, 21 Vet. App. at 310. 

As to credibility, the Veteran has provided several statements inconsistent with the above lay assertions. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Initially, the VA treatment records discussed above contradict the Veteran's lay assertions. Also, in a December 2010 statement, the Veteran reported that he would have three days of constant diarrhea and constipation, followed by five "good" days before the next attack. Moreover, in an October 2011 statement, the Veteran reported that he would have three days of constant diarrhea and constipation, followed by three "good" days before the next attack. In summary, these statements attest that his irritable bowel syndrome symptoms do not appear to be constant; rather, they appear episodic in nature. His inconsistent statements diminish the credibility of his lay assertions regarding severity.

Accordingly, the preponderance of the evidence is against an initial disability rating greater than 10 percent for irritable bowel syndrome. 38 C.F.R. § 4.3. Since the effective date of his award, his irritable bowel syndrome disability has never been more severe than contemplated by its 10 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The evidence fails to show anything unique or unusual about the Veteran's irritable bowel syndrome that would render the schedular criteria inadequate. 

The Veteran's irritable bowel syndrome does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings. Some interference with employment is already contemplated by the disability ratings that are assigned. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The September 2010 VA examiner noted that the Veteran retired in 1984 after working 28 years as a driver for a gas company, due to his age, his eligibility, and leg pain. His irritable bowel syndrome was assessed as having no significant occupational effects. This evidence does not amount to "marked interference with employment" due to his irritable bowel syndrome to render impractical the application of the regular rating standards. See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected irritable bowel syndrome, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule. See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96. There is no assertion or evidence of any inpatient treatment for his irritable bowel syndrome. His treatment appears to be solely on an outpatient basis.


ORDER

As new and material evidence has been received, the claim for service connection for arthritis of multiple joints is reopened. To this extent, the appeal is granted.

Service connection for arthritis of multiple joints, to include as secondary to a service-connected anxiety disorder, is denied. 

Service connection for myasthenia gravis, to include as secondary to a service-connected anxiety disorder, is denied.

Service connection for residuals of a cold weather injury to both feet (claimed as poor circulation), to include as secondary to a service-connected anxiety disorder, is denied.

An initial disability rating greater than 10 percent for irritable bowel syndrome is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


